
QuickLinks -- Click here to rapidly navigate through this document




EMPLOYMENT AGREEMENT


    This Employment Agreement (the "Agreement") is entered into as of June 13,
2001 (the "Effective Date"), by and between InterNAP Network Services
Corporation (the "Company"), and Michael Vent ("Executive") (collectively the
"Parties").

    1.  Position and Duties. Executive shall continue to serve as the President
and Chief Operating Officer for the Company, with such duties, authorities and
responsibilities as are commensurate with such positions. Executive shall
continue to report to the Company's Chief Executive Officer, and shall work from
the Company's office in Seattle, Washington, with the understanding that he may
also work at least one week per month from the Austin, Texas area.

    2.  Base Salary. Executive shall receive a base salary of $29,066.66 per
month, ($348,800 annualized), less standard payroll tax withholdings and
deductions ("Base Salary"). Executive's Base Salary shall be paid semi-monthly
in accordance with the Company's standard payroll practices. The Company will
reevaluate Executive's Base Salary at least annually and may increase the Base
Salary. The Base Salary will not be reduced without Executive's consent, except
if by an amount of ten percent (10%) or less from such amounts stated above and
only if the compensation of all other senior executives of the Company is
reduced by an equal percentage

    3.  Bonus. Executive shall be eligible to receive an annual bonus of up to
sixty percent (60%) of Executive's then current Base Salary based on the
Company's performance and contributions made by Executive in a given calendar
year, as evaluated by the Company's Board of Directors (the "Board") in its sole
discretion (the "Bonus"). The Board, in its sole discretion, shall determine the
amount of any such Bonus, provided that Executive shall be provided the Bonus
and it shall equal no less that fifteen percent (15%) of his Base Salary for the
year in which the Bonus was earned. Payment of such bonus shall be subject to
standard payroll tax withholdings and deductions. To be eligible for the Bonus,
Executive must be employed by the Company on December 31 of each calendar year
for which the Bonus is paid. The Company shall pay the Bonus by no later than
March 1 of the calendar year following the period for which the Bonus was earned

    4.  Stock Option Grants. The Parties acknowledge that Executive has been
granted certain stock options as set forth in Exhibit A (collectively the
"Options"). The Options continue in effect, and, to the extent not inconsistent
with this Agreement, each will be subject to the terms and conditions of the
Plan and Stock Option Agreement under which it was granted, as referenced in
Exhibit A.

    (a) New Stock Option Grant. The Company granted new, additional options to
Executive on May 4, 2001 to purchase shares of the common stock of the Company
at the then fair market value of the Company's common stock, and subject to the
terms and conditions of the 1999 Equity Incentive Plan and Stock Option Grant
Notice and Stock Option Agreement issued to Executive. The Parties agree that
this new grant discharged, superceded and nullified the Company's obligation to
grant a stock option to Executive in August 2001 to purchase up to 250,000
shares of the common stock of the Company, as set forth in that certain offer
letter agreement between the Company and Executive dated July 7, 2000.

    5.  Employee Benefits. Executive and his eligible dependents shall be
entitled to participate in all employee benefit, welfare, vacation, and other
plans, practices, policies and programs generally applicable to employees of the
Company. To the extent not inconsistent with the provisions of this Agreement,
the Company reserves the right to modify Executive's benefits from time to time,
as it deems necessary. While holding the positions of President and COO, the
Company will continue to pay for first class air travel for Mike Vent on all
flights over ninety (90) minutes in duration.

    6.  Nature of Employment. Subject to the provisions of Section 7 below,
Executive's employment with the Company continues to be at-will. Both Executive
and the Company shall have the right to

1

--------------------------------------------------------------------------------

terminate the employment relationship at any time, with or without cause, and
with or without advance notice.

    7.  Severance Benefits. In the event that Executive's employment is
terminated without Cause or Executive resigns for Good Reason, within twelve
(12) months of the Effective Date of this Agreement or any renewal thereof,
Executive shall receive: (i) a lump-sum payment equal to twelve (12) months of
Executive's then current Base Salary, less standard payroll tax withholdings and
deductions; (ii) twelve (12) months of continued employee benefit contributions
for Executive and his eligible dependents for all employee benefit plans covered
by paragraph 5, at the same level which existed before Executive's termination
without Cause or the reasons for his resignation for Good Reason;
(iii) Executive's Bonus pursuant to paragraph 3 above, or a pro-ration of such
Bonus if before December 31st of any given year Executive is terminated without
Cause or resigns for Good Reason; and (iv) payment for any accrued, unused
vacation, expense reimbursements and any other benefits due to Executive through
the date of termination. In the event neither party gives the other party at
least forty five (45) days written notice in advance of each anniversary date of
this Agreement of its or his intent to terminate or not renew this Agreement,
then this Agreement, including all aspects of the severance benefits discussed
herein, will automatically renew for another twelve (12) month period.

    (a) For the purposes of this Agreement, Cause shall mean any of the
following: (i) Executive's theft, dishonesty, or falsification of the Company's
documents or records; (ii) Executive's participation in a fraud or act of
dishonesty against the Company; (iii) any action taken in bad faith by Executive
which has a detrimental effect on the Company's reputation or business;
(iv) Executive's willful failure or inability to perform any reasonable assigned
duties that is not remedied by Executive within forty-five (45) days of written
notice of such failure or inability from the Company; (v) Executive's remedied
material breach of this Agreement after receipt of written notice discussed
above, any violation of the Company's written policies constituting gross
misconduct adversely and demonstrably affecting the Company's business or
reputation, or any intentional violation of the Executive's Employee
Confidentiality, Non-Raiding and Non-Competition Agreement that is not remedied
by Executive within fourteen (14) days of written notice of such breach from the
Company; or (vi) Executive's conviction (including any plea of guilty or nolo
contendere) of any felony or crime involving dishonesty. Executive's physical or
mental disability or death shall not constitute Cause hereunder.

    (b) For the purposes of the Agreement, Good Reason shall mean any one of the
following events which occurs without Executive's consent: (i) any reduction of
Executive's then existing Base Salary or annual bonus target by more than ten
percent (10%), or of ten percent (10%) or less from the amount stated in
paragraph 2 above except to the extent that such compensation of all other
senior executives of the Company is reduced by an equal percentage; (ii) any
material reduction in the package of benefits and incentives, taken as a whole,
provided to Executive (except that employee contributions may be raised to the
extent of any cost increases imposed by third parties) or any action by the
Company which would materially and adversely affect Executive's participation or
reduce Executive's benefits under any such plans, except to the extent that such
benefits and incentives of all other senior executives of the Company are
equally reduced; (iii) any material diminution of Executive's duties,
responsibilities, authority, reporting structure, titles or offices (excluding
for this purpose an isolated or inadvertent action not taken in bad faith which
is remedied by the Company immediately after notice thereof is given by
Executive), provided Executive gives the Company written notice of such material
diminution and it is not remedied by the Company within thirty (30) days of
receipt of such notice; (iv) any request that Executive relocate to a work site
that would increase Executive's one-way commute distance by more than fifty
(50) miles from Executive's then principal Seattle area residence; or (v) any
material breach by the Company of its obligations under this Agreement that is
not remedied by Company within thirty (30) days of written notice of such breach
from Executive.

2

--------------------------------------------------------------------------------

    8.  Parachute Payments. If any cash compensation payment, employee benefits
or acceleration of vesting of stock options or other stock awards Executive
would receive in connection with the termination of Executive's employment
("Payment") would (i) constitute a "parachute payment" within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the "Code"), and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the "Excise Tax"), then such Payment shall be reduced to the
Reduced Amount. The "Reduced Amount" shall be either (x) the largest portion of
the Payment that would result in no portion of the Payment being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in Executive's receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. If a reduction
in payments or benefits constituting "parachute payments" is necessary so that
the Payment equals the Reduced Amount, reduction shall occur in the following
order unless the Executive elects in writing a different order (provided,
however, that such election shall be subject to Company approval if made on or
after the effective date of Executive's termination of employment): reduction of
cash payments; reduction of employee benefits; and cancellation of accelerated
vesting of stock awards. In the event that acceleration of vesting of stock
award compensation is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of the Executive's stock
awards unless the Executive elects in writing a different order for
cancellation.

    (a) The accounting firm engaged by the Company for general audit purposes as
of the day prior to the effective date of the Executive's termination of
employment shall perform the foregoing calculations. If the accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting a change in ownership or effective control of the
Company, the Company shall appoint a nationally recognized accounting firm to
make the determinations required hereunder. The Company shall bear all expenses
with respect to the determinations by such accounting firm required to be made
hereunder.

    (b) The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Company and Executive within fifteen (15) calendar days after the date on
which Executive's right to a Payment arises (if requested at that time by the
Company or Executive) or at such other time as requested by the Company or
Executive. If the accounting firm determines that no Excise Tax is payable with
respect to a Payment, either before or after the application of the Reduced
Amount, it shall furnish the Company and Executive with an opinion reasonably
acceptable to Executive that no Excise Tax will be imposed with respect to such
Payment. Any good faith determination of the accounting firm made hereunder
shall be final, binding and conclusive upon the Company and Executive.

    9.  Release. Upon termination of Executive's employment, Executive shall
execute and provide the Company with an effective release in the form attached
hereto as Exhibit B (the "Release"), as a condition of Executive's receipt of
any severance benefits provided under this Agreement.

    10. Employee Confidentiality, Non-Raiding and Non-Competition Agreement.
Executive acknowledges his ongoing obligations under the Employee
Confidentiality, Non-Raiding and Non-Competition Agreement, attached hereto as
Exhibit C. Executive's duties under the Employee Confidentiality, Non-Raiding
and Non-Competition Agreement shall survive termination of Executive's
employment with the Company.

    11. Proprietary Rights and Inventions. For purposes of this Agreement, the
term "Proprietary Rights" shall mean all trade secret, patent, copyright, mask
work and other intellectual property rights throughout the world. For purposes
of this Agreement, the term "Inventions" shall mean all trade

3

--------------------------------------------------------------------------------

secrets, inventions, mask works, ideas, processes, formulas, source and object
codes, data, programs, other works of authorship, know-how, improvements,
discoveries, developments, designs and techniques.

    (a) Prior Inventions. Executive acknowledges that he or she has set forth on
Exhibit D (Disclosure of Prior Inventions) attached hereto a complete list of
all Inventions that Executive has, alone or jointly with others, conceived,
developed or reduced to practice or caused to be conceived, developed or reduced
to practice prior to the commencement of Executive's employment with the Company
that Executive considers to be his property or the property of third parties and
that Executive wishes to have excluded from the scope of this Agreement
(collectively referred to as "Prior Inventions"). If disclosure of any such
Prior Invention would cause Executive to violate any prior confidentiality
agreement, Executive understands that he or she is not to list such Prior
Inventions in Exhibit D but is only to disclose a cursory name for each such
invention, a listing of the party(ies) to whom it belongs and the fact that full
disclosure as to such inventions has not been made for that reason. A space is
provided on Exhibit D for such purpose. If no such disclosure is attached,
Executive represents that there are no Prior Inventions. Executive agrees that
he has not and will not intentionally incorporate, or permit to be incorporated,
Prior Inventions in any Company Inventions (defined below) without the Company's
prior written consent.

    (b) Assignment of Inventions. Subject to Section 11(e) below, Executive
hereby assigns and agrees to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Company all Executive's right, title and interest
in and to any and all Inventions (and all Proprietary Rights with respect
thereto) whether or not patentable or registrable under copyright or similar
statutes, made or conceived or reduced to practice or learned by Executive,
either alone or jointly with others, at any time during Executive's employment
with the Company. Inventions assigned to the Company, or to a third party as
directed by the Company pursuant to this Section 11, are hereinafter referred to
as "Company Inventions."

    (c) Nonassignable Inventions. Executive recognizes that, in the event of a
specifically applicable state law, regulation, rule, or public policy ("Specific
Inventions Law"), this Agreement will not be deemed to require assignment of any
invention which qualifies fully for protection under a Specific Inventions Law
by virtue of the fact that any such invention was, for example, developed
entirely on Executive's own time without using the Company's equipment,
supplies, facilities, or trade secrets and neither related to the Company's
actual or anticipated business, research or development, nor resulted from work
performed by Executive for the Company. In the absence of a Specific Inventions
Law, the preceding sentence will not apply.

    (d) Obligation to Keep Company Informed. Executive agrees that during the
period of his employment and for one (1) year after the termination of his
employment with the Company, Executive shall promptly and fully disclose in
writing to the Company all Inventions authored, conceived or reduced to practice
by Executive which directly relate to the Company's "Business", either alone or
jointly with others. For purposes of this Agreement, the Company's "Business"
shall mean Internet overlay protocol networking. In addition, Executive agrees
to promptly disclose to the Company all patent applications filed by Executive
or on his or her behalf within a year after the termination of his employment.
At the time of each disclosure, Executive will advise the Company in writing of
any Inventions that Executive believes fully qualify for protection under the
provision of a Specific Inventions Law, and Executive will at that time provide
to the Company in writing all evidence necessary to substantiate that belief.
The Company will keep in confidence and will not use for any purpose or disclose
to third parties without Executive's consent any confidential information
disclosed in writing to the Company pursuant to this Agreement relating to
Inventions that qualify fully for protection under a Specific Inventions Law.
Executive agrees to

4

--------------------------------------------------------------------------------

preserve the confidentiality of any Invention that does not fully qualify for
protection under a Specific Inventions Law.

    (e) Government or Third Party. Executive agrees to assign all Executive's
right, title and interest in and to any particular Company Invention to a third
party, including without limitation the United States, as directed by the
Company.

    (f)  Works for Hire. Executive acknowledges that all original works of
authorship which are or were made by Executive (solely or jointly with others)
during and as a part of his assigned and compensated duties for the Company and
which are protectable by copyright are "works made for hire," pursuant to United
States Copyright Act (17 U.S.C., Section 101). The following shall not be
considered "works made for hire": any articles; books; or other copyrightable
publications that Executive created, or commenced creation of, prior to
Executive's employment at the Company.

    (g) Enforcement of Proprietary Rights. Executive agrees to assist the
Company in every proper way and to execute those documents and take such acts as
are reasonably requested by the Company to obtain, sustain and from time to time
enforce United States and foreign Proprietary Rights relating to Company
Inventions in any and all countries. Executive's obligation to assist the
Company with respect to Proprietary Rights relating to such Company Inventions
in any and all countries shall continue beyond the termination of Executive's
employment at mutually agreeable times, but the Company shall compensate
Executive at a mutually agreeable rate after Executive's termination for the
time actually spent by Executive at the Company's request on such assistance.

    In the event the Company is unable for any reason, after reasonable effort,
to secure Executive's signature on any document needed in connection with the
actions specified in the preceding paragraph, Executive hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as his agent and attorney in fact, which appointment is coupled with an
interest, to act for and in Executive's behalf to execute, verify and file any
such documents and to do all other lawfully permitted acts to further the
purposes of the preceding paragraph with the same legal force and effect as if
executed by Executive. Executive hereby waives and quitclaims to the Company any
and all claims, of any nature whatsoever, which Executive now or may hereafter
have for infringement of any Proprietary Rights assigned hereunder to the
Company.

    12. Company Policies and Procedures. As an employee of the Company,
Executive will be expected to abide by all of the Company's policies and
procedures. The general employment policies and procedures of the Company shall
also govern Executive's employment relationship with the Company, except that
when the terms of this Agreement differ from or are in conflict with the
Company's general employment policies or procedures, this Agreement shall
control.

    13. General Provisions

    (a) This Agreement is intended to bind and inure to the benefit of and be
enforceable by Executive, the Company and their respective successors, assigns,
heirs, executors, administrators, except that Executive may not assign any of
his duties hereunder and Executive may not assign any of his rights hereunder
without the written consent of the Company, which shall not be withheld
unreasonably.

    (b) This Agreement, together with its exhibits, constitutes the complete,
final and exclusive embodiment of the entire agreement between the Parties with
regard to the subject matter hereof. It is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises or representations. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Washington, without reference to principles of conflict of laws. The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect. This Agreement may not be

5

--------------------------------------------------------------------------------

amended or modified otherwise than by a written agreement executed by the
Parties hereto or their respective successors and legal representatives.

    (c) The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement. Any invalid or unenforceable provision shall be modified so as to be
rendered valid and enforceable in a manner consistent with the intent of the
Parties insofar as possible.

    (d) A failure of Executive or the Company to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right
Executive or the Company may have hereunder shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.

    (e) Except to the extent provided herein, from and after the Effective Date,
this Agreement shall supersede that certain offer letter from the Company to
Executive dated July 12, 2000, and any other employment, severance, change of
control or other agreement, whether oral or written, between the Parties with
respect to the subject matter hereof.

    (f)  This Agreement may be executed in several counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.

    IN WITNESS WHEREOF, the Parties have executed this Agreement effected as of
the day and year first above written.

/s/ MICHAEL VENT   

--------------------------------------------------------------------------------

Michael Vent    
INTERNAP NETWORK SERVICES CORPORATION
 
 
By:
/s/ ANTHONY NAUGHTIN   

--------------------------------------------------------------------------------

Anthony Naughtin
Chief Executive Officer
 
 

6

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
